Title: From Alexander Hamilton to James McHenry, 22 June 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York June 22d. 1799
          
          I have to regret that the accidental disappointment displacement of your letter of the 17th. May has prevented the execution of its object. the inclosed is to rectify the omission. I have not annexed Lt. Gibson to any Company at Fort Mifflin, because now is to be considered as permanently attached to that Post; but consider him as detached upon a special Command.
          With great respect I have the honor &c
          The Secy. of War
        